Name: Council Regulation (EC) No 128/97 of 20 January 1997 amending Regulation (EEC) No 1873/84 authorizing the offer or disposal for direct human consumption of certain imported wines which may have undergone oenological processes not provided for in Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: consumption;  marketing;  cooperation policy;  trade;  beverages and sugar
 Date Published: nan

 No L 24/2 [ EN Official Journal of the European Communities 25. 1 . 97 COUNCIL REGULATION (EC) No 128/97 of 20 January 1997 amending Regulation (EEC) No 1873/84 authorizing the offer or disposal for direct human consumption of certain imported wines which may have undergone oenological processes not provided for in Regulation (EEC) No 822/87 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), and in particular Article 73 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Article 70 ( 1 ) of Regulation (EEC) No 822/87 provides that the products referred to in Article 1 (2) (a) and (b) of that Regulation may be imported only if accompanied by a certificate attesting that they comply with the provisions on production, release for free circulation and, where appropriate, disposal for direct human consumption applying in the third country in which they originate; Whereas Article 73 ( 1 ) of that Regulation stipulates that if the imported products in question have undergone oenological practices not allowed by Community rules or do not comply with the provisions of that Regulation or of those adopted pursuant thereto, they may not, except by way of derogation , be offered or disposed of for direct human consumption; whereas the Council derogated from this principle by Council Regulation (EEC) No 1 873/84 (2); whereas the term of validity of this derogation expires on 31 December 1996; whereas, so that consultations can continue between the Community and the third country concerned with a view to an agreement on this matter, the said term of validity should be extended until the end of 1997, HAS ADOPTED THIS REGULATION: Article 1 In the second subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 1873/84, the date 31 December 1996 shall be replaced by 31 December 1997 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 January 1997 . For the Council The President J. VAN AARTSEN (') OJ No L 84, 27 . 3 . 1987, p. 1 . Regulation as last amended by Regulation (EC) No 1592/96 (OJ No L 206, 16 . 8 . 1996, p. 31 ). (2) OJ No L 176, 3 . 7 . 1984, p. 6 . Regulation as last amended by Regulation (EC) No 119/96 (OJ No L 20 , 26. 1 . 1996, p. 1 ).